Citation Nr: 0208302	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  00-02 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1973.


FINDING OF FACT

The veteran's low back strain is manifested by symptoms in an 
unexceptional disability picture that are productive of 
severe but not pronounced impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for the veteran's service-connected low back strain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5285, 5286, 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board first notes that the issue on appeal has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, the record reflects that the veteran has been 
furnished with comprehensive Department of Veterans Affairs 
(VA) medical examinations in March 1999 and September 2001.  
In addition, there is no indication in the record that either 
the veteran or his representative found that the examinations 
or the reports generated from the examinations were 
inadequate for rating purposes.  Finally, there is no 
indication in the record that there are any pertinent 
outstanding treatment records that have not been obtained and 
associated with the claims folder.

The subject claim for increased rating was filed in December 
1998, and the veteran essentially claims that the severity of 
his low back strain warrants higher than his current rating 
of 40 percent.  In this regard, he has submitted in his 
statements and testimony that his low back strain symptoms 
preclude him from doing activities at work that in turn limit 
his opportunities for promotion, and that recent symptoms now 
include degenerative discs and arthritis.

With respect to entitlement to a rating in excess of 40 
percent on a schedular basis, the Board would first note that 
the veteran's service-connected disability includes a 
disability that is normally, in the absence of degenerative 
disc disease (DDD), rated based on limited range of motion, 
that is, degenerative joint disease (DJD).  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2001).  A 40 percent 
evaluation is the maximum rating provided for severe 
limitation of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).  A 40 percent evaluation is also 
the maximum rating provided under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001) for severe lumbosacral strain 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  However, in view of the fact that 40 percent is the 
maximum evaluation available under these diagnostic codes, 
once a 40 percent evaluation is assigned, these codes would 
not afford the veteran an alternative basis for an increased 
evaluation.  It has been held that even when the Board erred 
in failing to consider functional loss due to pain, if it did 
so when the current rating was the maximum disability rating 
available for limitation of motion, remand was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).

However, the Board recognizes that February 2000 computed 
tomography (CT) scans of the lumbar spine reveal mild 
degenerative changes at L4-5 and L5-S1 and that the most 
recent VA examiner in September 2001 provided diagnoses that 
included bulging disc at L4-L5, thus requiring the Board to 
also consider the possibility of entitlement to a rating of 
60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001), which relates to intervertebral disc syndrome.  The 
Board also notes that with respect to these criteria, while 
the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
in Johnson v. Brown, 9 Vet. App. 7, 11 (1996), that where a 
diagnostic code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001), 
with respect to pain, do not apply, General Counsel for VA 
has issued an opinion in which it was held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, supra, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code.  VAOPGCPREC 36-97 (Dec. 12, 1997).

This opinion further noted that in evaluating a veteran's 
disability under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, the 
rating schedule indicates that consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, notwithstanding the maximum 
rating available under a different diagnostic code.  Section 
4.14 of title 38, Code of Federal Regulations, states that 
the evaluation of the same disability or manifestation under 
various diagnoses is to be avoided.  See also VAOPGCPREC 23-
97, paragraph 3.  The Court has also indicated that the same 
symptomatology for a particular condition should not be 
evaluated under more than one diagnostic code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Section 4.7 of title 
38, Code of Federal Regulations, states that, "[w]here there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."

The above-noted General Counsel Opinions are binding on the 
Board which is constrained to follow their holdings.  
38 U.S.C.A. § 7104(c) (West 1991).

The Board has reviewed the evidence related to the veteran's 
low back strain since December 1998, and notes that in order 
for the Board to assign the next higher and maximum 
evaluation of 60 percent under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome, there would have to 
be evidence of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, an absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  In this regard, while the Board 
recognizes that there is a September 2001 diagnosis of a 
bulging disc at L4-L5 and a recent medical provider has noted 
the veteran's complaints of increased pain and/or muscle 
spasm, which, giving the veteran the benefit of the doubt, 
are compatible with severe intervertebral disc syndrome and a 
40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, the veteran's symptoms throughout this period were 
at best indicative of possible nerve root irritation, and did 
not constitute the type of pronounced neurological symptoms 
to support the highest evaluation of 60 percent under 
Diagnostic Code 5293.

As was noted previously, since the veteran's 40 percent 
evaluation is the maximum rating available under Diagnostic 
Codes 5292 and 5295, neither of these codes would afford a 
basis for an increased rating for this disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.

The Board has also considered that the veteran has reported 
episodes of radiating leg pain and that DJD is also 
associated with his back disability, however, rating the 
veteran's disability on the basis of nerve damage or DJD 
would not result in an evaluation of higher than 40 percent, 
since DJD is rated based on limitation of motion, and a 40 
percent evaluation is the highest schedular rating available 
for lumbar spine limitation of motion, absent ankylosis 
(which is clearly not shown).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5292.  In addition, the Board finds that 
the primary basis for the assignment of a 40 percent 
evaluation is due to findings of limited range of motion with 
pain as demonstrated by the results from the VA examinations 
in March 1999 and September 2001 and the relevant VA 
outpatient treatment records for this period, such that a 
separate rating for DJD or nerve damage would certainly 
result in a reduction of the 40 percent evaluation currently 
assigned.  A separate compensable evaluation for nerve damage 
related to mild diffuse disc bulging or DJD of the lumbar 
spine would clearly constitute pyramiding, if limitation of 
motion was considered for purposes of both ratings.  
38 C.F.R. § 4.14.

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2001), however, while the 
Board again does not doubt the presence of pain during the 
relevant time frame, the Board finds the veteran's low back 
pain to be anticipated and compensated within the parameters 
of a 40 percent evaluation under Diagnostic Code 5293.

The Board has also considered a higher rating for this 
disability under 38 C.F.R. § 3.321, and finds that the 
veteran's disability was not manifested by symptoms that were 
so unusual or exceptional, with such related factors as 
frequent hospitalization and marked interference with the 
veteran's employment, as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.

In summary, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 40 
percent for the veteran's low back strain.


ORDER

Entitlement to an evaluation in excess of 40 percent for low 
back strain is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

